United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1461
Issued: November 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 16, 2014 appellant filed a timely appeal from a December 20, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration as untimely filed and failing to demonstrate clear evidence of error. Because
more than 180 days elapsed from the last merit decision dated September 25, 2012 to the filing
of this appeal, the Board lacks jurisdiction to review the merits of her claim pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to establish clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 21, 2000 appellant, then a 54-year-old real estate staff appraiser, filed an
occupational disease claim alleging an emotional condition due to factors of her federal
employment. OWCP denied her claim on March 26, 2001. The Branch of Hearings and Review
affirmed the denial on November 29, 2001. Appellant appointed C.B. Weiser as her counsel
before OWCP on September 4, 2002. Mr. Weiser requested reconsideration on her behalf on
November 16, 2002. By decision dated February 2, 2006, OWCP denied modification of its
prior decisions. Mr. Weiser requested reconsideration on January 29, 2007 and by decision
dated January 4, 2008, OWCP accepted appellant’s claim for depressive disorder and generalized
anxiety disorder. On April 24, 2008 appellant elected FECA benefits effective January 5, 2001.
Mr. Weiser submitted to OWCP a February 7, 2010 request for approval of counsel fees
in the amount of $14,490.00 for 41.4 hours at $350.00 per hour, plus expenses (postage and copy
charges) of $118.61, for a total amount of $14,608.61. He submitted a statement from appellant
wherein she disagreed that the fees were reasonable or appropriate. Mr. Weiser stated that his
customary hourly rate for work before OWCP was $350.00. His fee covered work from
November 7, 2000 through September 6, 2008.
On February 22, 2011 OWCP informed appellant that it had received a request for
counsel fees in the amount of $14,608.61 for the period November 7, 2000 through
September 6, 2008. It advised, however, that as counsel had not been appointed to represent her
before OWCP until September 4, 2002, it would only consider fees charged after that date.
OWCP further noted that it was not responsible for approving fees charged for expenses, such as
copy charges or postage. It allowed appellant an opportunity to comment on the fee request and
address why she did not believe that the fees were reasonable or appropriate.
Appellant submitted a letter dated March 4, 2011 disagreeing with the fee in the amount
of $14,608.61. She stated that the fee was not reasonable or appropriate, that Mr. Weiser’s
hourly rate of $350.00 was excessive as her claim was not complex, and that he performed the
work on her claim in his office. Appellant stated that he did not follow up on reconsideration
requests on her behalf and that she was required to contact her senator in order to get action on
her claim. She alleged that Mr. Weiser performed more activities after her claim was approved
than he did in an effort to get her claim approved. Appellant also claimed that he spent four
hours reviewing her claim after it had been accepted.
By decision dated March 10, 2011, OWCP approved counsel fees in the amount of
$11,830.00 for services rendered from September 5, 2002 to September 6, 2008.2 It noted that
appellant had disagreed with the fee amount and had argued that the hourly fee was excessive
because her claim was not complex. OWCP found, however, that the hourly rate was not
excessive, that it was her responsibility to monitor fees being charged to review actions taken by

2

The number of hours charged prior to September 5, 2002 was 7.6 hours. OWCP deducted those hours from the
total of 41.4 hours. This resulted in a total of 33.8 hours x $350.00 per hour to equal an amount of $11,830.00. In
its decision it refers to the total number of hours as 17.3 x $350.00. The reference to 17.3 hours is clearly a
typographical error.

2

her counsel, and that she should have terminated his services if she had been dissatisfied. It
noted that payment of the approved fee was appellant’s responsibility.
Appellant requested reconsideration of this decision on February 15, 2012. She
resubmitted her March 2, 2011 letter disagreeing with the fee and noted the error in the
March 10, 2011 decision, which noted that 17.3 hours multiplied by Mr. Weiser’s fee of $350.00
was $6,055.00 rather than the $11,830.00. Appellant again alleged that, the hourly rate was
excessive as he had performed the work on her claim in his office, that the claim was routine,
that the issues were not complex, and that it did not require special expertise. She alleged that
the hours included in the fee request were excessive, redundant, or otherwise unnecessary.
In a decision dated September 25, 2012, OWCP denied modification of the March 10,
2011 decision. It reviewed the request for counsel fees in the amount of $11,830.00 under the
procedural requirements and found the fees appropriate.3 OWCP noted that appellant had not
dismissed him as her counsel.
Appellant requested reconsideration by letter dated September 20, 2013, postmarked on
September 23, 2013, and received by OWCP on October 1, 2013. She alleged that the claims
examiner erred when it disregarded, dismissed, and gave no weight to her arguments. Appellant
further noted that OWCP erred as to the time Mr. Weiser spent on her claim and noted that he
spent 4.2 hours reviewing the updated OWCP claim from July 7, 2003 to March 3, 2008 after her
claim had already been approved which was unnecessary.
With her request for reconsideration, appellant provided an earlier September 8, 2008 bill
that the counsel had provided to her in the amount of $47,838.20, which the counsel claimed was
for a 25 percent contingency fee. The fee statement calculated all the payments she had received
from OWCP (“Net Payment on Benefit Statement”) to be $191,352.81 and demanded payment
for 25 percent of that amount to equal $47,838.20. Appellant also provided to OWCP her
response to the counsel, dated September 11, 2008, wherein she refused to pay this fee and
informed him that a contingency fee was prohibited under FECA. Mr. Weiser then provided an
accounting of the actual time he spent on the case and his billable rate of $350.00 an hour.
Mr. Weiser informed OWCP by letter dated November 14, 2013 that appellant had
cancelled his representation effective September 19, 2013.
By decision dated December 20, 2013, OWCP denied appellant’s request for
reconsideration finding that it had not been timely filed and had not established clear evidence of
error on the part of OWCP.
LEGAL PRECEDENT
Under section 8128(a) of FECA4 OWCP has the discretion to reopen a case for review on
the merits, on its own motion or on application by the claimant. It must exercise this discretion in
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1600.6(f) (June 2012).

4

5 U.S.C. § 8128(a).

3

accordance with section 10.607 of the implementing federal regulations.5 Section 10.607 provides
that “An application for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.”6 In Leon D. Faidley, Jr.,7 the Board held that the imposition
of the one-year time limitation for filing an application for review was not an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA. The one-year time
limitation period set forth in 20 C.F.R. § 10.607 does not restrict OWCP from performing a limited
review of any evidence submitted by a claimant with an untimely application for reconsideration.
OWCP is required to perform a limited review of the evidence submitted with an untimely
application for review to determine whether a claimant has submitted clear evidence of error on the
part of OWCP thereby requiring merit review of the claimant’s case.
Thus, if the request for reconsideration is made after more than one year has elapsed from
the issuance of the decision, the claimant may only obtain a merit review if the application for
review demonstrates “clear evidence of error” on the part of OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must be
manifest on its face that OWCP committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create a
conflict in medical opinion or establish a clear procedural error, but must be of sufficient probative
value to prima facie shift the weight of the evidence in favor of the claimant and raise a
fundamental question as to the correctness of OWCP’s decision.14 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the part

5

20 C.F.R. § 10.607.

6

Id.

7

41 ECAB 104, 111 (1989).

8

Supra note 5; Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

9

See Dean D. Beets, 43 ECAB 1153 (1992).

10

See Leona N. Travis, 43 ECAB 227 (1991).

11

See Jesus D. Sanchez, supra note 8.

12

See supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919 (1992).

14

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

4

of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.15
Pursuant to 20 C.F.R. § 10.703(a) a representative must submit a fee application to
OWCP, which includes an itemized statement identifying his or her hourly rate, the number of
hours worked, the specific work performed and the total amount charged for the representation
minus administrative costs. The application shall also contain a signed statement from the
claimant either agreeing or disagreeing with the amount charged and acknowledging that he or
she, not OWCP, is responsible for paying the fee and other costs.16 When a fee application has
been disputed, OWCP is required to provide the claimant with a copy of the fee application and
request the submission of further information in support of any objection.17 After the claimant
has been afforded 15 days from the date the request was forwarded to respond to the request,
OWCP will then proceed to review the fee application to determine whether the amount of the
fee is substantially in excess of the value of services received by looking at the following factors:
(1) usefulness of the representative’s services; (2) the nature and complexity of the claim; (3) the
actual time spent on development and presentation of the claim; and (4) customary local charges
for similar services.18 Contingency fee arrangements are not recognized under FECA.19
ANALYSIS
The last merit decision of OWCP in this case was dated September 25, 2012. Appellant
submitted a request for reconsideration received by OWCP on October 1, 2013 more than one
year after the September 25, 2012 merit decision. The Board notes that this request was not
received by OWCP within one year and therefore her request for reconsideration was untimely.20
The Board further finds that appellant’s request for reconsideration failed to establish clear
evidence of error on the part of OWCP.
Appellant requested reconsideration and noted the mathematical errors in OWCP’s initial
merit decision. She reiterated that her case was not complex and that Mr. Weiser had not
provided any services such that his hourly rate was appropriate. Appellant reiterated that OWCP
had not properly weighed the services and the fees charged by him in approving a counsel’s fee
in the amount of $11,830.00. On reconsideration, she also provided documents which establish
that on September 8, 2008 Mr. Weiser had initially attempted to obtain payment from her in the
amount of $47,838.20 based on a 25 percent contingency of $191,352.81, all the payments she
15

Gregory Griffin, 41 ECAB 458, 466 (1990).

16

20 C.F.R. § 10.703(c).

17

Id.

18

Id.

19

J.P., Docket No. 11-963 (issued June 19, 2012); Angela M. Sanden, Docket No. 04-1632 (issued
September 20, 2004).
20

20 C.F.R. § 10.607(a). Timeliness is determined by the document receipt date of the request for
reconsideration as indicated by the received date in the Integrated Federal Employees Compensation System. Supra
note 3 at Chapter 2.1602.4b (October 2011).

5

had received from OWCP or, as he termed it, “Net Payment on Benefit Statement.” Appellant
properly refused to pay this fee and correctly informed him that a contingency fee was prohibited
under FECA. Mr. Weiser then revised his bill to provide an accounting of the actual time he
spent on the case at his billable rate of $350.00 an hour. Appellant again objected to the rate and
the number of hours expended, particularly those hours spent reviewing her claim after it was
accepted. OWCP reviewed these statements and found that no evidence of clear evidence or
error or abuse of discretion had been established in its approval of the counsel fee in the amount
of $11,830.00 for 33.8 hours of work.
The Board finds that appellant’s documents and arguments on reconsideration are not
sufficient to prima facie shift the weight of the evidence in favor of the claimant and raise a
fundamental question as to the correctness of OWCP’s decision. OWCP considered the services
rendered and found that the hourly rate charged was typical for the area. Appellant has not
submitted any evidence establishing that OWCP made a clear error in reaching its conclusions
regarding the reasonableness of the counsel fees in this case.
The fact that appellant’s counsel had previously attempted to collect on a contingency fee
agreement is not the question before the Board. The Board must determine whether clear evidence
of error was established in OWCP’s approval of a request for counsel fees for a specific amount of
hours at a specific fee rate. The Board finds that appellant has provided no evidence to establish
error in the handling of this matter. Although not before the Board, however, as an ancillary matter
the Board finds that the usage of contingency fees between representatives and clients is
specifically prohibited both for cases before OWCP and before the Board.21
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely and that she
has failed to establish clear evidence of error by OWCP in approving counsel fees in the amount
of $11,830.00.

21

20 C.F.R. § 10.702(a); and 20 C.F.R. § 501.9(e); and FECA Circular 09-03 (June 1, 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the December 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.22
Issued: November 19, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

22

Michel E. Groom, Alternate Judge, participated in the preparation of this decision but was no longer a member
of the Board effective December 27, 2014.

7

